DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite “the axial L-formed hooks” and “L-formed hooks”, but there is a lack of antecedent basis for the respective limitations. In claim 1, the axial hooks are not described as “the axial L-formed hooks” or “L-formed hooks”, and it’s therefore not clear if these hooks are the same, or different.
Claim 7 is considered indefinite and unclear for multiple reasons. First, “at least the stator stack, wires and pins are over molded with a second plastic material…” is recited, and the way “wires” and “pins” are introduced render the claim unclear. Wires and pins have not yet been introduced, and while they’re not referenced as “the wires and pins”, the limitation still reads as if they should have already been recited given the plastic material over molds them. Second, the claim continues “…to form a cylindrical ring boot and a heat sink that seals a cylindrical opening of the boot”. However, this is unclear because “cylindrical ring boot” would appear to re-reference the previously recited boot, but it’s not clear if these are different, or not. The specification references them both as reference character “20” which implies that they are the same, but the claim treats them as different. The use of “cylindrical ring boot” makes it appear to be separate structure. Last, it’s not clear how the boot can seal a cylindrical opening within itself, and if the boot forms the heat sink. The claim wording overall should be reworded to avoid confusion around these respective aspects.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle (US 8282367) in view of Gaeth (US 5049770).
Regarding claim 1;
Ihle discloses a method to assemble a water pump (100) with an impeller (59) driven by an electrical machine comprising a housing cap (44) and a fluid chamber (101) defined by a volute (Figure 1) with an inlet (105) and an outlet (106) and a boot (104) hosting a stator (40) and a rotor (50) of the electrical machine and an electronic board (61) mounted at the side apart from the impeller (Figure 5) and covered by the cap housing (44), the boot having a radial extending rim (140, 141) comprising at least slots (131 fits into an annular slot).
Ihle fails to teach the steps of connecting the volute to the boot by inserting axial hooks in the slots of the boot, twisting the volute versus the boot to fix the axial hooks, inserting radial hooks of the cap housing in the same slots. 
Gaeth teaches a method of assembling a pump which has a pump impeller chamber (14) that includes axial hooks (130) that are fit into a slot (127) of a boot (12), twisting the pump impeller chamber versus the boot to fix the axial hooks (Figures 10-11 show inserting the axial hooks and twisting the pump impeller chamber and boot to fix the axial hooks at 128), and inserting radial hooks (136) that are on a pump cap (16), the radial hooks being inserted into the same slot (Figures 11-12 show inserting the radial hooks 136 into the slot that the axial hooks were fit into prior to twisting).
Because Ihle teaches the attachment of a pump impeller chamber housing to a boot utilizing a rim and slot attachment and attach the cap to the boot on the other side, and because Gaeth teaches a pump impeller chamber being attached to a boot with axial hooks and slots with the addition of radial hooks inserted into the same slot, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ihle such that connecting the volute to the boot by inserting axial hooks in the slots of the boot, twisting the volute versus the boot to fix the axial hooks, inserting radial hooks of the cap housing in the same slots as taught by Gaeth for the purposes of connecting the pump impeller chamber, boot, and cap housing in a secure manner, thereby achieving an expected result of locking the pump housing components together.
	Regarding claims 2-3, Ihle in view of Gaeth teaches the method according to claim 1 above. Ihle as modified by Gaeth further teaches the axial L-formed hooks are fixed with the smaller arms of the L to the rim of the boot (Figures 10-12, Gaeth), and the axial hooks are guided by lugs surrounding the slots (lugs can be interpreted as part 128 and the walls of the slot on both sides, thereby the lugs guide the L into the slot and hold it in place through 128 after rotation).
	Regarding claim 4, Ihle in view of Gaeth teaches the method according to claim 1 above. Ihle as modified by Gaeth further teaches the twisting is in the direction of the opening of the smaller arms of the L-formed hooks (Gaeth, Figures 10-12).
	Regarding claim 5, Ihle in view of Gaeth teaches the method according to claim 1 above. Ihle as modified by Gaeth further teaches the radial hooks are guided by lugs surrounding the slots and the axial hooks (Figure 12 of Gaeth, the radial hook is guided by both the lugs forming the slots and the axial hooks).
	Regarding claim 6, Ihle in view of Gaeth teaches the method according to claim 1 above. Ihle as modified by Gaeth further teaches the broadness of the axial hooks and the radial hooks are together as broad as the slot (Gaeth, Figure 12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle (US 8282367) in view of Gaeth (US 5049770), and further in view of Materne (US 20090022610) and Du (WO 2004008603).
	Ihle in view of Gaeth teaches the method according to claim 1 above. Ihle further discloses the stator includes a stator plates (420) and a coil (41) with pins (64). The pump housing, including the cylindrically shaped boot, is further constructed of plastic material.
	Ihle fails to teach the stator includes a stator stack that is overmolded with a first plastic material, and at least the stator stack, wires, and pins are over molded with a second plastic material to form the cylindrical ring boot and a heat sink that seals a cylindrical opening of the boot before assembly to the other parts.
	Materne teaches a pump with a rotor compartment (6), windings (9), and a stator core (10) which is imbedded in a plastic mass (11) that is injection molded (Paragraph 15). Du teaches a motor generator having a packaged coil structure, and teaches casting clad stator laminations and coils by mans of a thermally conductive plastic to form collars and heat sinks. Specifically, Du teaches “stator 150 includes a lamination stack 151 having a plurality of slots 152 therein. Magnet wires 154 are wound in slots 152 to form coils 156. Thermally conductive plastic 158 is molded at least partially around magnet wires 154 and preferably completely encapsulates magnet wires 154. Similar, the surface of plastic 158 can be molded with features, such as fins, or textured to enhance heat transfer, the features metallized, or features pre-formed and insert molded when plastic is molded around magnet wires 154” (Paragraphs 140-141).
	Because Ihle teaches a stator defined by a coil and pins with a plastic formed cylindrical boot, and because Materne teaches a pump with a stator including a stator stack that includes a plastic mass over molding the stator stack, and because Du teaches a stator with a lamination stack utilizing another plastic material to overmold the wires, pins, and forming fins that act as a heat sink, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ihle such that the stator includes a stator stack that is overmolded with a first plastic material, and at least the stator stack, wires, and pins are over molded with a second plastic material to form the cylindrical ring boot and a heat sink that seals a cylindrical opening of the boot before assembly to the other parts as taught by Materne and Du for the purposes of improving heat dissipation of the stator laminations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745